DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1-2, 6, 9, 11, 13-14, 16, 18
a “target”
configured to move along an axis of movement with respect to the pair of sensors; a pair of magnets coupled to the target; the target moves in a linear movement
the target is an end of an elongated member (claimed in claim 12); target 22 is not limited to an elongated member 26 and that the target 22 may be positioned on any member including an elastic member, a resilient member, and the like [0026] 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
RE Claims 1 and 13, the recitation of “wherein the pair of magnets provide a greater field strength for determining a position of the target” includes the term "greater" in claims 1 and 13 that is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear as to what, in relation to the strength of the magnetic field produced by the pair of magnets, is being compared to said pair of magnets field strength, rendering the term “greater” as indefinite.  While the specification discusses this recitation (see pars. [0005]-[0006], [0018], and [0030]), it also does not provide any relative terminology, such as any other configuration of magnets, that would suggest what the field strength is relatively greater than.  Claims 2-12 and 14-20 include the limitations of their respective base claims, 1 and 13 respectively, and are therefore also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janisch U.S.P.G. Pub. No.: US 2015/0008907.
Regarding Claim 1, Janisch teaches a sensing system (see figures 1 and 23) comprising: 
a pair of sensors (see figures 1 and 23, hall sensors 1a, 1b, 2a, and 2b, as well as [0055], which discusses said sensor pairs 1 and 2); 

a pair of magnets (figure 23, 15 the multi-pole magnetic strip 15 is comprised of many pairs of magnetics; any two directly adjacent opposite poles can be considered a magnet.  In this instance, figure 23 below points to two magnets that read on this claim) coupled to the target (15 is coupled to 16 seen in figure 23), 
each of the pair of magnets having a first end and a second end (seen in figure 23 below), 
each of the second ends of the pair of magnets are positioned axially adjacent to one another in a system longitudinal direction (see annotated figure 23 below in which the end of the first magnet with the south pole and the end of the second magnet at the north pole, the inside ends, can each be considered the second end of each respective magnetic, which meets the claim limitation), 
wherein the pair of magnets provide a greater field strength for determining a position of the target (the presence of a pair of magnets, as seen in figure 23, provides a greater field strength than if they were not present).
Janisch Figure 23

    PNG
    media_image1.png
    284
    554
    media_image1.png
    Greyscale
 
Regarding Claim 2, Janisch teaches the sensing system of claim 1, wherein the target moves in a linear movement with respect to the pair of sensors (see figure 23 in which the target 16 moves in a linear movement with respect to sensors 1 and 2).
Regarding Claim 3, Janisch teaches the sensing system of claim 1, wherein each of the pair of sensors are a Hall effect sensor (discussed in [0110]).
Regarding Claim 4, Janisch teaches the sensing system of claim 1, wherein the pair of sensors are spaced apart defining a gap (seen in figure 23).
Regarding Claim 5, Janisch teaches the sensing system of claim 4, wherein the gap of the pair of sensors is a distance along a parallel plane to the axis of movement (seen in figure 23 as both sensors are a distance from the axis).
Regarding Claim 6, Janisch teaches the sensing system of claim 1, further comprising: a processor unit (see figure 14, 100 and 200), wherein the processor unit is configured to detect and determine a differential magnetic field sensed by the pair of sensors (a differential magnetic field is determined through the use of an adder and a subtractor producing signals 109 and 110, and put through ADC 201 to produce signal 202, which is the absolute rotational position), the differential magnetic field is proportional to the position of the target (see [0111] which discusses that the magnetic field, and therefore the differential magnetic field, is determined in correspondence through the implementation of changing the phase offset based on distance from the target).
Regarding Claim 7, Janisch teaches the sensing system of claim 6, wherein the differential magnetic field is a difference of a first sensed magnetic field in a Bx and Bz direction by one of the pair of sensors and a second sensed magnetic field in a Bx and Bz direction by the other one of the pair of sensors (see annotated figure 23 above, which shows the Bx and Bz field directions relative to the sensing system.  Both sensors are taught as sensing the magnetic field in these directions as seen in 
Regarding Claim 8, Janisch teaches the sensing system of claim 6, wherein the pair of sensors are integrated within the processor unit (see figure 14 in which the sensors 1 and 2 are clearly integrated into the processor unit).
Regarding Claim 12, Janisch teaches the sensing system of claim 1, wherein the target is an end of an elongated member (see figure 23 above in which the target is the bottom end of elongated portion 23 with respect to the Bz direction).
Regarding Claim 13, Janisch teaches a Hall effect sensor assembly (see figures 1 and 23) comprising: 
a processor unit (figure 14, 100 and 200 are analog and digital processors respectively as stated in [0068]), 
a pair of Hall effect sensors (see figures 1 and 23, hall sensors 1a, 1b, 2a, and 2b, as well as [0055], which discusses said sensor pairs 1 and 2) spaced apart defining a gap (see figure 23, in which 1 and 2 have a gap between them), 
the pair of Hall effect sensors communicatively coupled to the processor unit (see figure 14, in which hall sensors 1 and 2 are coupled to the processor unit 100 and 200); 
a target (figure 23, 16) configured to move along an axis of movement with respect to the pair of Hall effect sensors (13 is an axis of movement which the target, 16, moves along with respect to the hall sensors); and 
a pair of magnets (figure 23, 15 the multi-pole magnetic strip 15 is comprised of many pairs of magnetics; any two directly adjacent opposite poles can be considered a magnet.  In this instance, figure 23 below points to two magnets that read on this claim) coupled to the target (15 is coupled to 16 seen in figure 23), 

each of the second ends of the pair of magnets are positioned axially adjacent to one another in a system longitudinal direction (see annotated figure 23 above in which the end of the first magnet with the south pole and the end of the second magnet at the north pole, the inside ends, can each be considered the second end of each respective magnetic, which meets the claim limitation), 
wherein the pair of magnets provide a greater field strength for determining a position of the target (the presence of a pair of magnets, as seen in figure 23, provides a greater field strength than if they were not present).
Regarding Claim 14, Janisch teaches the Hall effect sensor assembly of claim 13, wherein the axis of movement is a linear movement with respect to the pair of Hall effect sensors (see figure 23 in which the target 16 moves in a linear movement with respect to sensors 1 and 2).
Regarding Claim 15, Janisch teaches the Hall effect sensor assembly of claim 13, wherein the gap of the pair of Hall effect sensors is a distance along a parallel plane to the axis of movement (seen in figure 23 as both sensors are a distance from the axis of movement).
Regarding Claim 16, Janisch teaches the Hall effect sensor assembly of claim 13, wherein the processor unit (see figure 14, 100 and 200) is configured to detect and determine a differential magnetic field sensed by the pair of Hall effect sensors (a differential magnetic field is determined through the use of an adder and a subtractor producing signals 109 and 110, and put through ADC 201 to produce signal 202, which is the absolute rotational position), the differential magnetic field is proportional to the position of the target (see [0111] which discusses that the magnetic field, and therefore the differential magnetic field, is determined in correspondence through the implementation of changing the phase offset based on distance from the target).
Regarding Claim 17, Janisch teaches the Hall effect sensor assembly of claim 16, wherein the differential magnetic field is a difference of a first sensed magnetic field in a Bx and Bz direction by one .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janisch U.S.P.G. Pub. No.: US 2015/0008907, as applied above, in view of Maiterth et al. U.S.P.G. Pub. No.: US 2015/0211890.
Regarding Claim 9, Janisch, as applied above in Claim 1, teaches the sensing system of claim 1, but is silent in teaching wherein the first end of the pair of magnets is a north pole and the second end of the pair of magnets is a south pole.  However, Maiterth teaches wherein the first end of the pair of magnets is a north pole and the second end of the pair of magnets is a south pole (see figure 3 in which A is the sensor and M1 and M2 are magnets having both respective south pole ends adjacent to one another in a linear manner).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Janisch with those of Maiterth, such that the magnet configuration seen in figure 3 of Maiterth was mounted to the target of Janisch, because such a modification “advantageously generates over the total measuring range an unambiguous measuring 
Regarding Claim 10, Janisch, as applied above in claim 1, teaches the sensing system of claim 1, but is silent in teaching wherein each of the pair of magnets are spaced apart to define a gap.  However, Maiterth teaches wherein each of the pair of magnets are spaced apart to define a gap.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Janisch with those of Maiterth because implementing such a design to the mount of Janisch, seen in figure 23 , would achieve an optimally tuned angular range for sensing the magnetic field (as discussed in Maiterth [0008]).
Regarding Claim 18, Janisch, as applied above in Claim 13, teaches the sensing system of claim 13, but is silent in teaching wherein the first end of the pair of magnets is a north pole and the second end of the pair of magnets is a south pole. However, Maiterth teaches wherein the first end of the pair of magnets is a north pole and the second end of the pair of magnets is a south pole (see figure 3 in which A is the sensor and M1 and M2 are magnets having both respective south pole ends adjacent to one another in a linear manner).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Janisch with those of Maiterth, such that the magnet configuration seen in figure 3 of Maiterth was mounted to the target of Janisch, because such a modification “advantageously generates over the total measuring range an unambiguous measuring signal in the at least one sensor element of the measured value sensor such that a corresponding angle of rotation of the shaft can be determined without ambiguities” (as stated in Maiterth [0036]).
Regarding Claim 19, Janisch, as applied above in claim 13, teaches the sensing system of claim 13, but is silent in teaching wherein each of the pair of magnets are spaced apart to define a gap.  However, Maiterth teaches wherein each of the pair of magnets are spaced apart to define a gap.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janisch U.S.P.G. Pub. No.: US 2015/0008907 in view of Maiterth et al. U.S.P.G. Pub. No.: US 2015/0211890, as applied above, in view of Rosendahl U.S. Patent No.: 5,029,511.
Regarding Claim 11, Janisch teaches the sensing system of claim 10, but does not explicitly teach wherein the pair of magnets are snap fit into a carrier, the carrier is coupled to the target.  However, Rosendahl teaches a magnet configuration (figure 2, 62 is a magnetic coil pickup configuration) is snap fit into a carrier (see figure 2 and col.2, lns.60-63, recess 54 of the magnetic pickup snap fits into carrier 32), the carrier is coupled to the target (carrier 32 is coupled to the cavity of a target 28).  It would have been obvious to one of ordinary kill in the art at the time of filing to have modified the teachings of Janisch with those of Rosendahl to include a snap fitting between the magnet and carrier, which couples to a target, in order to provide a more modular design in which servicing or replacing of magnetic components can occur more easily (see Rosendahl col.1, lns.25-29).    
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janisch U.S.P.G. Pub. No.: US 2015/0008907, as applied above, in view of Rosendahl U.S. Patent No.: 5,029,511.
Regarding Claim 20, Janisch teaches the sensing system of claim 13, but does not explicitly teach wherein the pair of magnets are snap fit into a carrier, the carrier is coupled to the target.  However, Rosendahl teaches a magnet configuration (figure 2, 62 is a magnetic coil pickup configuration) is snap fit into a carrier (see figure 2 and col.2, lns.60-63, recess 54 of the magnetic pickup snap fits into carrier 32), the carrier is coupled to the target (carrier 32 is coupled to the cavity of a target 28).  It would have been obvious to one of ordinary kill in the art at the time of filing to have modified the teachings of Janisch with those of Rosendahl to include a snap fitting between the magnet 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A HARRISON/Examiner, Art Unit 2852